ICJ_157_MaritimeDelimitation-CaribbeanPacific_CRI_NIC_2014-04-01_ORD_01_NA_00_EN.txt.                       COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                    Délimitation maritime
                   dans la mer des caraïbes
                     et l’Océan Pacifique
                       (COSTA RICA c. NICARAGUA)


                      ORDONNANCE DU 1er AVRIL 2014




                             2014
                      INTERNATIONAL COURT OF JUSTICE


                        Reports of judgments,
                     ADVISORY OPINIONS AND ORDERS


                    Maritime delimitation
                     in the caribbean sea
                    and the pacific OCEAN
                       (COSTA RICA v. NICARAGUA)


                         ORDER OF 1 APRIL 2014




4 CIJ1063.indb 1                                       16/04/15 12:57

                                           Mode officiel de citation :
                       Délimitation maritime dans la mer des Caraïbes et l’océan Pacifique
                            (Costa Rica c. Nicaragua), ordonnance du 1er avril 2014,
                                           C.I.J. Recueil 2014, p. 461




                                                Official citation :
                        Maritime Delimitation in the Caribbean Sea and the Pacific Ocean
                               (Costa Rica v. Nicaragua), Order of 1 April 2014,
                                           I.C.J. Reports 2014, p. 461




                                                                                1063
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-071179-1




4 CIJ1063.indb 2                                                                             16/04/15 12:57

                                               1er AVRIL 2014

                                               ORDONNANCE




                    Délimitation maritime
                   dans la mer des caraïbes
                     et l’Océan Pacifique
                   (COSTA RICA c. NICARAGUA)




                    Maritime delimitation
                     in the caribbean sea
                    and the pacific ocean
                   (COSTA RICA v. NICARAGUA)




                                               1 APRIL 2014

                                                 ORDER




4 CIJ1063.indb 3                                                16/04/15 12:57

                                                                                       461




                                INTERNATIONAL COURT OF JUSTICE

                                                 YEAR 2014                                       2014
                                                                                                1 April
                                                 1 April 2014                                 General List
                                                                                               No. 157

                                 Maritime delimitation
                                  in the caribbean sea
                                 and the pacific ocean
                                     (costa rica v. nicaragua)




                                                  ORDER


                           President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges
                 Present : 
                           Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado
                           Trindade, Yusuf, Greenwood, Xue, Donoghue, Gaja,
                           Sebutinde, Bhandari ; Registrar Couvreur.



                     The International Court of Justice,
                    Composed as above,
                    After deliberation,
                    Having regard to Article 48 of the Statute of the Court and to Arti-
                 cles 31, 44, 45, paragraph 1, 48 and 49 of the Rules of Court,
                    Having regard to the Application filed in the Registry of the Court on
                 25 February 2014, whereby the Republic of Costa Rica instituted pro-
                 ceedings against the Republic of Nicaragua with regard to a dispute con-
                 cerning maritime delimitation in the Caribbean Sea and the Pacific Ocean ;
                    Whereas on 25 February 2014 an original copy of the Application was
                 transmitted to Nicaragua ;
                    Whereas in its Application Costa Rica notified the Court of the
                 appointment of H.E. Mr. Edgar Ugalde Alvarez as Agent, and of
                 H.E. Mr. Jorge Urbina and Mr. Sergio Ugalde as Co‑Agents ; and whereas,

                                                                                         4




4 CIJ1063.indb 137                                                                                  16/04/15 12:57

                                    maritime delimitation (order 1 IV 14)                   462

                 by letter dated 31 March 2014, Nicaragua notified the Court of the
                 appointment of H.E. Mr. Carlos José Argüello Gómez as Agent ;
                    Whereas, at a meeting held by the President of the Court with the rep-
                 resentatives of the Parties on 31 March 2014, pursuant to Article 31
                 of the Rules of Court, the latter expressed the views of their respective
                 Governments regarding the time‑limits required in order to prepare
                 the first round of written pleadings ; whereas H.E. Mr. Jorge Urbina,­­
                 Co‑ Agent of Costa Rica, referring to the fact that the issues raised in the
                 case were well‑known to the Parties, indicated that it could be decided
                 rapidly and consequently requested a time‑limit of six months for the
                 preparation of the Memorial ; and whereas the Agent of Nicaragua, refer-
                 ring in particular to the complexity of the maritime delimitation questions
                 raised in the case, and to the fact that in reality the Application had insti-
                 tuted two distinct proceedings, indicated that a period of at least twelve
                 months would be necessary for the preparation of his Government’s
                 Counter‑Memorial ;
                    Having regard to the views of the Parties,
                     Fixes the following time‑limits for the filing of the written pleadings :

                    3 February 2015 for the Memorial of the Republic of Costa Rica ;
                    8 December 2015 for the Counter‑Memorial of the Republic of
                 ­Nicaragua ; and
                    Reserves the subsequent procedure for further decision.
                    Done in French and in English, the French text being authoritative, at
                 the Peace Palace, The Hague, this first day of April, two thousand and
                 fourteen, in three copies, one of which will be placed in the archives of the
                 Court and the others transmitted to the Government of the Republic of
                 Costa Rica and the Government of the Republic of Nicaragua, respec-
                 tively.

                                                                 (Signed) Peter Tomka,
                                                                            President.
                                                             (Signed) Philippe Couvreur,
                                                                           Registrar.




                                                                                                  5




4 CIJ1063.indb 139                                                                                    16/04/15 12:57

